
	
		110th CONGRESS
		1st Session
		S. 1974
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To make technical corrections related to
		  the Pension Protection Act of 2006.
	
	
		1.Short title; references to
			 acts
			(a)In
			 generalThis Act may be cited
			 as the Pension Protection Technical
			 Corrections Act of 2007.
			(b)References to
			 ActsFor purposes of this Act—
				(1)Amendment of
			 1986 CodeThe term 1986 Code means the Internal
			 Revenue Code of 1986.
				(2)Amendment of
			 ERISAThe term ERISA means the Employee Retirement
			 Income Security Act of 1974.
				(3)2006
			 ActThe term 2006 Act means the Pension Protection
			 Act of 2006.
				2.Amendments
			 related to Title I
			(a)Amendments
			 related to sections 101 and 111
				(1)Amendments to
			 ERISA
					(A)Clause (i) of
			 section 302(c)(1)(A) of ERISA is amended by striking the plan is
			 and inserting the plan are.
					(B)Section 302(c)(7)
			 of ERISA is amended by inserting which reduces the accrued benefit of
			 any participant after subsection (d)(2) in subparagraph
			 (A).
					(C)Section 302(d)(1)
			 of ERISA is amended by striking , the valuation date,.
					(2)Amendments to
			 1986 Code
					(A)Clause (i) of
			 section 412(c)(1)(A) of the 1986 Code is amended by striking the plan
			 is and inserting the plan are.
					(B)Section 412(c)(7)
			 of the 1986 Code is amended by inserting which reduces the accrued
			 benefit of any participant after subsection (d)(2) in
			 subparagraph (A).
					(C)Section 412(d)(1)
			 of the 1986 Code is amended by striking , the valuation
			 date,.
					(b)Amendments
			 related to sections 102 and 112
				(1)Amendments to
			 ERISA
					(A)Section 303(b) of
			 ERISA is amended to read as follows:
						
							(b)Target normal
				costFor purposes of this section—
								(1)In
				generalExcept as provided in subsection (i)(2) with respect to
				plans in at-risk status, the term target normal cost means, for
				any plan year, the excess of—
									(A)the sum
				of—
										(i)the present value
				of all benefits which are expected to accrue or to be earned under the plan
				during the plan year, plus
										(ii)the amount of
				plan-related expenses expected to be paid from plan assets during the plan
				year, over
										(B)the amount of
				mandatory employee contributions expected to be made during the plan
				year.
									(2)Special rule
				for increase in compensationFor purposes of this subsection, if
				any benefit attributable to services performed in a preceding plan year is
				increased by reason of any increase in compensation during the current plan
				year, the increase in such benefit shall be treated as having accrued during
				the current plan
				year.
								.
					(B)Section
			 303(c)(5)(B)(iii) of ERISA is amended by inserting beginning
			 before after 2008.
					(C)Section
			 303(c)(5)(B)(iv)(II) of ERISA is amended by inserting for such year
			  after beginning in 2007).
					(D)Section
			 303(f)(4)(A) of ERISA is amended by striking paragraph (2) and
			 inserting paragraph (3).
					(E)Section
			 303(h)(2)(F) of ERISA is amended—
						(i)by
			 striking section 205(g)(3)(B)(iii)(I)) for such month and
			 inserting section 205(g)(3)(B)(iii)(I) for such month),
			 and
						(ii)by
			 striking subparagraph (B) and inserting subparagraph
			 (C).
						(F)Section 303(i) of
			 ERISA is amended—
						(i)in
			 paragraph (2)—
							(I)by striking
			 subparagraph (A) and inserting the following new subparagraph:
								
									(A)the excess
				of—
										(i)the sum
				of—
											(I)the present value
				of all benefits which are expected to accrue or to be earned under the plan
				during the plan year, determined using the additional actuarial assumptions
				described in paragraph (1)(B), plus
											(II)the amount of
				plan-related expenses expected to be paid from plan assets during the plan
				year, over
											(ii)the amount of
				mandatory employee contributions expected to be made during the plan year,
				plus
										,
				and
							(II)in subparagraph
			 (B), by striking the target normal cost (determined without regard to
			 this paragraph) of the plan for the plan year and inserting the
			 amount determined under subsection (b)(1)(A)(i) with respect to the plan for
			 the plan year, and
							(ii)by
			 striking subparagraph (A)(ii) in the last sentence of paragraph
			 (4)(B) and inserting subparagraph (A).
						(G)Section 303(j)(3)
			 of ERISA—
						(i)is
			 amended by adding at the end of subparagraph (A) the following new
			 sentence:In the case of plan years beginning in 2008, the funding
			 shortfall for the preceding plan year may be determined using such methods of
			 estimation as the Secretary of the Treasury may provide.,
						(ii)by
			 adding at the end of subparagraph (E) the following new clause:
							
								(iii)Plan with
				alternate valuation dateThe Secretary of the Treasury shall
				prescribe regulations for the application of this paragraph in the case of a
				plan which has a valuation date other than the first day of the plan
				year.
								,
				and
						(iii)by striking
			 and short
			 years in the heading of subparagraph (E) and inserting
			 , short years, and
			 years with alternate valuation date.
						(H)Section
			 303(k)(6)(B) of ERISA is amended by striking , except and all
			 that follows and inserting a period.
					(2)Amendments to
			 1986 Code
					(A)Section 430(b) of
			 the 1986 Code is amended to read as follows:
						
							(b)Target normal
				costFor purposes of this section—
								(1)In
				generalExcept as provided in subsection (i)(2) with respect to
				plans in at-risk status, the term target normal cost means, for
				any plan year, the excess of—
									(A)the sum
				of—
										(i)the present value
				of all benefits which are expected to accrue or to be earned under the plan
				during the plan year, plus
										(ii)the amount of
				plan-related expenses expected to be paid from plan assets during the plan
				year, over
										(B)the amount of
				mandatory employee contributions expected to be made during the plan
				year.
									(2)Special rule for increase in
				compensationFor purposes of
				this subsection, if any benefit attributable to services performed in a
				preceding plan year is increased by reason of any increase in compensation
				during the current plan year, the increase in such benefit shall be treated as
				having accrued during the current plan
				year.
								.
					(B)Section
			 430(c)(5)(B)(iii) of the 1986 Code is amended by inserting
			 beginning before after 2008.
					(C)Section
			 430(c)(5)(B)(iv)(II) of the 1986 Code is amended by inserting for such
			 year  after beginning in 2007).
					(D)Section 430(f) of
			 the 1986 Code is amended—
						(i)by
			 striking as of the first day of the plan year the second place
			 it appears in the first sentence of paragraph (3)(A),
						(ii)by
			 striking paragraph (2) in paragraph (4)(A) and inserting
			 paragraph (3),
						(iii)by striking
			 paragraph (1), (2), or (4) of section 206(g) in paragraph
			 (6)(B)(iii) and inserting subsection (b), (c), or (e) of section
			 436,
						(iv)by
			 striking the sum of in paragraph (6)(C), and
						(v)by
			 striking of the Treasury in paragraph (8).
						(E)Section 430(h)(2)
			 of the 1986 Code is amended—
						(i)by
			 inserting and target normal cost after funding
			 target in subparagraph (B),
						(ii)by
			 striking liabilities and inserting benefits in
			 subparagraph (B),
						(iii)by striking
			 section 417(e)(3)(D)(i)) for such month in subparagraph (F) and
			 inserting section 417(e)(3)(D)(i) for such month), and
						(iv)by
			 striking subparagraph (B) in subparagraph (F) and inserting
			 subparagraph (C).
						(F)Section 430(i) of
			 the 1986 Code is amended—
						(i)in
			 paragraph (2)—
							(I)by striking
			 subparagraph (A) and inserting the following new subparagraph:
								
									(A)the excess
				of—
										(i)the sum
				of—
											(I)the present value
				of all benefits which are expected to accrue or to be earned under the plan
				during the plan year, determined using the additional actuarial assumptions
				described in paragraph (1)(B), plus
											(II)the amount of
				plan-related expenses expected to be paid from plan assets during the plan
				year, over
											(ii)the amount of
				mandatory employee contributions expected to be made during the plan year,
				plus
										,
				and
							(II)in subparagraph
			 (B), by striking the target normal cost (determined without regard to
			 this paragraph) of the plan for the plan year and inserting the
			 amount determined under subsection (b)(1)(A)(i) with respect to the plan for
			 the plan year, and
							(ii)by striking
			 subparagraph (A)(ii) in the last sentence of paragraph (4)(B)
			 and inserting subparagraph (A).
						(G)Section 430(j)(3)
			 of the 1986 Code is amended—
						(i)by
			 adding at the end of subparagraph (A) the following new sentence: In the
			 case of plan years beginning in 2008, the funding shortfall for the preceding
			 plan year may be determined using such methods of estimation as the Secretary
			 may provide.,
						(ii)by
			 striking section 302(c) in subparagraph (D)(ii)(II) and
			 inserting section 412(c),
						(iii)by adding at
			 the end of subparagraph (E) the following new clause:
							
								(iii)Plan with
				alternate valuation dateThe Secretary shall prescribe
				regulations for the application of this paragraph in the case of a plan which
				has a valuation date other than the first day of the plan
				year.
								,
				and
						(iv)by
			 striking and short
			 years in the heading of subparagraph (E) and inserting
			 , short years, and
			 years with alternate valuation date.
						(H)Section 430(k) of
			 the 1986 Code is amended—
						(i)by
			 inserting (as provided under paragraph (2)) after
			 applies in paragraph (1), and
						(ii)by
			 striking , except and all that follows in paragraph (6)(B) and
			 inserting a period.
						(c)Amendments
			 related to sections 103 and 113
				(1)Amendments to
			 ERISA
					(A)Section 101(j) of
			 ERISA is amended—
						(i)in
			 paragraph (2), by striking section 206(g)(4)(B) and inserting
			 section 206(g)(4)(A); and
						(ii)by
			 adding at the end the following: The Secretary of the Treasury, in
			 consultation with the Secretary, shall have the authority to prescribe rules
			 applicable to the notices required under this subsection..
						(B)Section
			 206(g)(1)(B)(ii) of ERISA is amended by striking a funding and
			 inserting an adjusted funding.
					(C)The heading for
			 section 206(g)(1)(C) of ERISA is amended by inserting benefit after
			 event.
					(D)Section
			 206(g)(3)(E) of ERISA is amended by adding at the end the following new flush
			 sentence:
						
							Such
				term shall not include the payment of a benefit which under section 203(e) may
				be immediately distributed without the consent of the
				participant..
					(E)Section
			 206(g)(5)(A)(iv) of ERISA is amended by inserting adjusted
			 before funding.
					(F)Section
			 206(g)(9)(C) of ERISA is amended—
						(i)by
			 striking without regard to this subparagraph and in clause (i),
			 and
						(ii)in
			 clause (iii)—
							(I)by striking
			 without regard to this subparagraph and inserting without
			 regard to the reduction in the value of assets under section 303(f)(4),
			 and
							(II)by inserting
			 beginning before after each place it
			 appears.
							(G)Section 206(g) of
			 ERISA is amended by redesignating paragraph (10) as paragraph (11) and by
			 inserting after paragraph (9) the following new paragraph:
						
							(10)Secretarial
				authority for plans with alternate valuation dateIn the case of
				a plan which has designated a valuation date other than the first day of the
				plan year, the Secretary of the Treasury may prescribe rules for the
				application of this subsection which are necessary to reflect the alternate
				valuation
				date.
							.
					(H)Section 502(c)(4)
			 of ERISA is amended by striking by any person and all that
			 follows through the period and inserting by any person of subsection
			 (j), (k), or (l) of section 101 or section 514(e)(3)..
					(2)Amendments to
			 1986 Code
					(A)Section 436(b)(2)
			 of the 1986 Code is amended—
						(i)by
			 striking section 303 and inserting section 430 in
			 the matter preceding subparagraph (A), and
						(ii)by
			 striking a funding and inserting an adjusted
			 funding in subparagraph (B).
						(B)Section 436(b)(3)
			 of the 1986 Code is amended—
						(i)by
			 inserting benefit
			 after event in the heading, and
						(ii)by
			 striking any event in subparagraph (B) and inserting an
			 event.
						(C)Section 436(d)(5)
			 of the 1986 Code is amended by adding at the end the following new flush
			 sentence:
						
							Such term
				shall not include the payment of a benefit which under section 411(a)(11) may
				be immediately distributed without the consent of the
				participant..
					(D)Section 436(f) of
			 the 1986 Code is amended—
						(i)by
			 inserting adjusted before funding in paragraph
			 (1)(D), and
						(ii)by
			 striking prefunding balance under section 430(f) or funding standard
			 carryover balance in paragraph (2) and inserting prefunding
			 balance or funding standard carryover balance under section
			 430(f).
						(E)Section 436(j)(3)
			 of the 1986 Code is amended—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 without regard to this paragraph and,
							(II)by striking
			 section 430(f)(4)(A) and inserting section
			 430(f)(4), and
							(III)by striking
			 paragraph (1) and inserting paragraphs (1) and
			 (2), and
							(ii)in
			 subparagraph (C)—
							(I)by striking
			 without regard to this paragraph and inserting without
			 regard to the reduction in the value of assets under section 430(f)(4),
			 and
							(II)by inserting
			 beginning before after each place it
			 appears.
							(F)Section 436 of
			 the 1986 Code is amended by redesignating subsection (k) as subsection (m) and
			 by inserting after subsection (j) the following new subsections:
						
							(k)Secretarial
				authority for plans with alternate valuation dateIn the case of
				a plan which has designated a valuation date other than the first day of the
				plan year, the Secretary may prescribe rules for the application of this
				section which are necessary to reflect the alternate valuation date.
							(l)Single-employer
				planFor purposes of this section, the term single-employer
				plan means a plan which is not a multiemployer
				plan.
							.
					(3)Amendments to
			 2006 ActSections 103(c)(2)(A)(ii) and 113(b)(2)(A)(ii) of the
			 2006 Act are each amended—
					(A)by striking
			 subsection and inserting section, and
					(B)by striking
			 subparagraph and inserting paragraph.
					(d)Amendments
			 related to sections 107 and 114
				(1)Amendments to
			 ERISA
					(A)Section 103(d) of
			 ERISA is amended—
						(i)in
			 paragraph (3), by striking the normal costs, the accrued
			 liabilities and inserting the normal costs or target normal
			 costs, the accrued liabilities or funding target, and
						(ii)by
			 striking paragraph (7) and inserting the following new paragraph:
							
								(7)A certification
				of the contribution necessary to reduce the minimum required contribution
				determined under section 303, or the accumulated funding deficiency determined
				under section 304, to
				zero.
								.
						(B)Section 4071 of
			 ERISA is amended by striking as section 303(k)(4) or 307(e) and
			 inserting or section 303(k)(4),.
					(2)Amendments to
			 1986 Code
					(A)Section
			 401(a)(29) of the 1986 Code is amended by striking on plans in at-risk status in the
			 heading.
					(B)Section
			 401(a)(32)(C) of the 1986 Code is amended—
						(i)by
			 striking section 430(j) and inserting section
			 430(j)(3), and
						(ii)by
			 striking paragraph (5)(A) and inserting section
			 430(j)(4)(A).
						(C)Section
			 401(a)(33) of the 1986 Code is amended—
						(i)by
			 striking section 412(c)(2) in subparagraph (B)(iii) and
			 inserting section 412(d)(2), and
						(ii)by
			 striking section 412(b)(2) (without regard to subparagraph (B)
			 thereof) in subparagraph (D) and inserting section 412(b)(1),
			 without regard to section 412(b)(2).
						(D)Section 411 of
			 the 1986 Code is amended—
						(i)by
			 striking section 412(c)(2) in subsection (a)(3)(C) and inserting
			 section 412(d)(2), and
						(ii)by
			 striking section 412(e)(2) in subsection (d)(6)(A) and inserting
			 section 412(d)(2).
						(E)Section
			 414(l)(2)(B)(i)(I) of the 1986 Code is amended to read as follows:
						
							(I)the sum of the
				funding target and target normal cost determined under section 430,
				over
							.
					(F)Section 4971 of
			 the 1986 Code is amended—
						(i)by
			 striking required minimum in subsection (b)(1) and inserting
			 minimum required,
						(ii)by
			 inserting or unpaid minimum required contribution, whichever is
			 applicable after accumulated funding deficiency each
			 place it appears in subsections (c)(3) and (d)(1), and
						(iii)by striking
			 section 412(a)(1)(A) in subsection (e)(1) and inserting
			 section 412(a)(2).
						(3)Amendment to
			 2006 ActSection 114 of the 2006 Act is amended by adding at the
			 end the following new subsection:
					
						(g)Effective
				dates
							(1)In
				generalThe amendments made by this section shall apply to plan
				years beginning after 2007.
							(2)Excise
				taxThe amendments made by subsection (e) shall apply to taxable
				years beginning after 2007, but only with respect to plan years described in
				paragraph (1) which end with or within any such taxable
				year.
							.
				(e)Amendment
			 related to section 116Section 409A(b)(3)(A)(ii) of the 1986 Code
			 is amended by inserting to an applicable covered employee after
			 under the plan.
			3.Amendments
			 related to title II
			(a)Amendment
			 related to sections 201 and 211Section 201(b)(2)(A) of the 2006
			 Act is amended by striking has not used and inserting has
			 not adopted, or ceased using,.
			(b)Amendments
			 related to sections 202 and 212
				(1)Amendments to
			 ERISA
					(A)Section
			 305(b)(3)(C) of ERISA is amended by striking section 101(b)(4)
			 and inserting section 101(b)(1).
					(B)Section
			 305(b)(3)(D) of ERISA is amended by striking The Secretary in
			 clause (iii) and inserting The Secretary of the Treasury, in
			 consultation with the Secretary.
					(C)Section 305(c)(7)
			 of ERISA is amended—
						(i)by striking
			 to agree on and all that follows in subparagraph (A)(ii) and
			 inserting to adopt a contribution schedule with terms consistent with
			 the funding improvement plan and a schedule from the plan sponsor,,
			 and
						(ii)by striking
			 subparagraph (B) and inserting the following new subparagraph:
							
								(B)Date of
				implementationThe date specified in this subparagraph is the
				date which is 180 days after the date on which the collective bargaining
				agreement described in subparagraph (A)
				expires.
								,
				and
						(iii)by adding at
			 the end the following new subparagraph:
							
								(C)Failure to make
				scheduled contributionsAny failure to make a contribution under
				a schedule of contribution rates provided under this paragraph shall be treated
				as a delinquent contribution under section 515 and shall be enforceable as
				such.
								.
						(D)Section 305(e) of
			 ERISA is amended—
						(i)in paragraph
			 (3)(C)—
							(I)by striking all
			 that follows to adopt a in clause (i)(II) and inserting
			 to adopt a contribution schedule with terms consistent with the
			 rehabilitation plan and a schedule from the plan sponsor under paragraph
			 (1)(B)(i),,
							(II)by striking
			 clause (ii) and inserting the following new clause:
								
									(ii)Date of
				implementationThe date specified in this clause is the date
				which is 180 days after the date on which the collective bargaining agreement
				described in clause (i) expires.
									,
				and
							(III)by adding at
			 the end the following new clause:
								
									(iii)Failure to
				make scheduled contributionsAny failure to make a contribution
				under a schedule of contribution rates provided under this subsection shall be
				treated as a delinquent contribution under section 515 and shall be enforceable
				as
				such.
									,
							(ii)in paragraph
			 (4)—
							(I)by striking
			 the date of in subparagraph (A)(ii), and
							(II)by striking
			 and taking in subparagraph (B) and inserting but
			 taking,
							(iii)in paragraph
			 (6)—
							(I)by striking
			 paragraph (1)(B)(i) and inserting the last sentence of
			 paragraph (1), and
							(II)by striking
			 established and inserting establish,
							(iv)in paragraph
			 (8)(C)(iii)—
							(I)by striking
			 the Secretary in subclause (I) and inserting the
			 Secretary of the Treasury, in consultation with the Secretary,
			 and
							(II)by striking
			 Secretary in the last sentence and inserting Secretary of
			 the Treasury, and
							(v)by striking
			 an employer's withdrawal liability in paragraph (9)(B) and
			 inserting the allocation of unfunded vested benefits to an
			 employer.
						(E)Section 305(g) of
			 ERISA is amended by inserting under subsection (c) after
			 funding improvement plan the first place it appears.
					(F)Section 302(b)(3)
			 of ERISA is amended by striking the plan adopts and inserting
			 the plan sponsor adopts.
					(G)Section 502(c)(2)
			 of ERISA is amended by striking 101(b)(4) and inserting
			 101(b)(1).
					(H)Section
			 502(c)(8)(A) of ERISA is amended by inserting plan after
			 multiemployer.
					(2)Amendments to
			 1986 Code
					(A)Section
			 432(b)(3)(C) of the 1986 Code is amended by striking section
			 101(b)(4) and inserting section 101(b)(1).
					(B)Section
			 432(b)(3)(D)(iii) of the 1986 Code is amended by striking The Secretary
			 of Labor and inserting The Secretary, in consultation with the
			 Secretary of Labor.
					(C)Section 432(c) of
			 the 1986 Code is amended—
						(i)in paragraph (3),
			 by striking section 304(d) in subparagraph (A)(ii) and inserting
			 section 431(d), and
						(ii)in paragraph
			 (7)—
							(I)by striking
			 to agree on and all that follows in subparagraph (A)(ii) and
			 inserting to adopt a contribution schedule with terms consistent with
			 the funding improvement plan and a schedule from the plan sponsor,,
			 and
							(II)by striking
			 subparagraph (B) and inserting the following new subparagraph:
								
									(B)Date of
				implementationThe date specified in this subparagraph is the
				date which is 180 days after the date on which the collective bargaining
				agreement described in subparagraph (A)
				expires.
									.
							(D)Section 432(e) of
			 the 1986 Code is amended—
						(i)in paragraph
			 (3)(C)—
							(I)by striking all
			 that follows to adopt a in clause (i)(II) and inserting
			 to adopt a contribution schedule with terms consistent with the
			 rehabilitation plan and a schedule from the plan sponsor under paragraph
			 (1)(B)(i),, and
							(II)by striking
			 clause (ii) and inserting the following new clause:
								
									(ii)Date of
				implementationThe date specified in this clause is the date
				which is 180 days after the date on which the collective bargaining agreement
				described in clause (i)
				expires.
									,
							(ii)in paragraph
			 (4)—
							(I)by striking
			 the date of in subparagraph (A)(ii), and
							(II)by striking
			 and taking in subparagraph (B) and inserting but
			 taking,
							(iii)in paragraph
			 (6)—
							(I)by striking
			 paragraph (1)(B)(i) and inserting the last sentence of
			 paragraph (1), and
							(II)by striking
			 established and inserting establish,
							(iv)in paragraph
			 (8)—
							(I)by striking
			 section 204(g) in subparagraph (A)(i) and inserting
			 section 411(d)(6),
							(II)by inserting
			 of the Employee Retirement Income Security Act of 1974 after
			 4212(a) in subparagraph (C)(i)(II),
							(III)by striking
			 the Secretary of Labor in subparagraph (C)(iii)(I) and inserting
			 the Secretary, in consultation with the Secretary of Labor,
			 and
							(IV)by striking
			 the Secretary of Labor in the last sentence of subparagraph
			 (C)(iii) and inserting the Secretary, and
							(v)by striking
			 an employer's withdrawal liability in paragraph (9)(B) and
			 inserting the allocation of unfunded vested benefits to an
			 employer.
						(E)Section
			 432(f)(2)(A)(i) of the 1986 Code is amended by striking section
			 411(b)(1)(A) and inserting section 411(a)(9).
					(F)Section 432(g) of
			 the 1986 Code is amended by inserting under subsection (c) after
			 funding improvement plan the first place it appears.
					(G)Section 432(i) of
			 the 1986 Code is amended—
						(i)by striking
			 section 412(a) in paragraph (3) and inserting section
			 431(a), and
						(ii)by striking
			 paragraph (9) and inserting the following new paragraph:
							
								(9)Plan
				sponsorFor purposes of this section, section 431, and section
				4971(g)—
									(A)In
				generalThe term plan sponsor means, with respect to
				any multiemployer plan, the association, committee, joint board of trustees, or
				other similar group of representatives of the parties who establish or maintain
				the plan.
									(B)Special rule
				for section 404(c) plansIn the
				case of a plan described in section 404(c) (or a continuation of such plan),
				such term means the bargaining parties described in paragraph
				(1).
									.
						(H)Section 412(b)(3)
			 of the 1986 Code is amended by striking the plan adopts and
			 inserting the plan sponsor adopts.
					(I)Section
			 4971(g)(4) of the 1986 Code is amended—
						(i)in subparagraph
			 (B)(ii), by striking first day of and inserting day
			 following the close of, and
						(ii)by striking
			 clause (ii) of subparagraph (C) and inserting the following new clause:
							
								(ii)Plan
				sponsorFor purposes of clause (i), the term plan
				sponsor has the meaning given such term by section
				432(i)(9).
								.
						(3)Amendments to
			 2006 Act
					(A)Section 212(b)(2)
			 of the 2006 Act is amended by striking Section 4971(c)(2) of such
			 Code and inserting Section 4971(e)(2) of such
			 Code.
					(B)Section 212(e)(1)
			 of the 2006 Act is amended by inserting , except that the amendments
			 made by subsection (b) shall apply to taxable years beginning after 2007, but
			 only with respect to plan years beginning after 2007 which end with or within
			 any such taxable year before the period at the end.
					(C)Section 212(e)(2)
			 of the 2006 Act is amended by striking section 305(b)(3) of the Employee
			 Retirement Income Security Act of 1974 and inserting section
			 432(b)(3) of the Internal Revenue Code of 1986.
					4.Amendments
			 related to title III
			(a)Amendment
			 related to section 301Clause (ii) of section 101(c)(2)(A) of the
			 Pension Funding Equity Act of 2004, as amended by section 301(c) of the 2006
			 Act, is amended by striking 2008 and inserting
			 2009.
			(b)Amendments
			 related to section 302
				(1)Amendment to
			 ERISASection 205(g)(3)(B)(iii)(II) of ERISA is amended by
			 striking section 205(g)(3)(B)(iii)(II) and inserting
			 section 205(g)(3)(A)(ii)(II).
				(2)Amendments to
			 1986 Code
					(A)Section
			 417(e)(3)(D)(i) of the 1986 Code is amended by striking clause
			 (ii) and inserting subparagraph (C).
					(B)Section
			 415(b)(2)(E)(v) of the 1986 Code is amended to read as follows:
						
							(v)For purposes of
				adjusting any benefit or limitation under subparagraph (B), (C), or (D), the
				mortality table used shall be the applicable mortality table (within the
				meaning of section
				417(e)(3)(B)).
							.
					5.Amendments
			 related to title IV
			(a)Amendment
			 related to section 401Section 4006(a)(3)(A)(i) of ERISA is
			 amended by striking 1990 and inserting
			 2005.
			(b)Amendment
			 related to section 402Section 402(c)(1)(A) of the 2006 Act is
			 amended by striking commercial airline and inserting
			 commercial.
			(c)Amendment
			 related to section 408Section 4044(e) of ERISA, as added by
			 section 408(b)(2) of the 2006 Act, is redesignated as subsection (f).
			(d)Amendments
			 related to section 409Section 4041(b)(5)(A) of ERISA is amended
			 by striking subparagraph (B) and inserting subparagraphs
			 (B) and (D).
			(e)Amendments
			 related to section 410Section 4050(d)(4)(A) of ERISA is
			 amended—
				(1)by striking
			 and at the end of clause (i), and
				(2)by striking
			 clause (ii) and inserting the following new clauses:
					
						(ii)which is not a
				plan described in paragraph (2), (3), (4), (6), (7), (8), (9), (10), or (11) of
				section 4021(b), and
						(iii)which, was a
				plan described in section 401(a) of the Internal Revenue Code of 1986 which
				includes a trust exempt from tax under section 501(a) of such Code,
				and
						.
				6.Amendments
			 related to title V
			(a)Amendment
			 related to section 501Section 101(f)(2)(B)(ii) of ERISA is
			 amended—
				(1)by striking
			 for which the latest annual report filed under section 104(a) was
			 filed in subclause (I)(aa) and inserting to which the notice
			 relates, and
				(2)by striking
			 subclause (II) and inserting the following new subclause:
					
						(II)in the case of a
				multiemployer plan, a statement, for the plan year to which the notice relates
				and the preceding 2 plan years, of the value of the plan assets (determined
				both in the same manner as under section 304 and under the rules of subclause
				(I)(bb)) and the value of the plan liabilities (determined in the same manner
				as under section 304 except that the method specified in section 305(i)(8)
				shall be
				used),
						.
				(b)Amendments
			 related to section 502
				(1)Section 101(k)(2)
			 of ERISA is amended by filing at the end the following new flush
			 sentence:
					
						Subparagraph (C)(i) shall not apply
				to individually identifiable information with respect to any plan investment
				manager or adviser, or with respect to any other person (other than an employee
				of the plan) preparing a financial report required to be included under
				paragraph
				(1)(B)..
				(2)Section 4221 of
			 ERISA is amended by striking subsection (e) and by redesignating subsections
			 (f) and (g) as subsections (e) and (f), respectively.
				(c)Amendments
			 related to section 503
				(1)Amendments to
			 ERISA
					(A)Section 104(b)(3)
			 of ERISA is amended by—
						(i)striking
			 section 103(f) and inserting section 101(f),
			 and
						(ii)striking
			 the administrators and inserting the
			 administrator.
						(B)Section
			 104(d)(1)(E)(ii) of ERISA is amended by inserting funding after
			 plan's.
					(2)Amendments to
			 2006 ActSection 503(e) of the 2006 Act is amended by striking
			 section 101(f) and inserting section
			 104(d).
				(d)Amendment
			 related to section 505Section 4010(d)(2)(B) of ERISA is amended
			 by striking section 302(d)(2) and inserting section
			 303(d)(2).
			(e)Amendments
			 related to section 506
				(1)Section
			 4041(c)(2)(D)(i) of ERISA is amended by striking subsection
			 (a)(2) the second place it appears and inserting subparagraph
			 (A) or the regulations under subsection (a)(2).
				(2)Section
			 4042(c)(3)(C)(i) of ERISA is amended—
					(A)by striking
			 and plan sponsor and inserting , the plan sponsor, or the
			 corporation, and
					(B)by striking
			 subparagraph (A)(i) and inserting subparagraph
			 (A).
					(f)Amendments
			 related to section 508Section 209(a) of ERISA is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 regulations prescribed by the Secretary and inserting
			 such regulations as the Secretary may prescribe, and
					(B)by striking the
			 last sentence and inserting The report required under this paragraph
			 shall be in the same form, and contain the same information, as periodic
			 benefit statements under section 105(a)., and
					(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)If more than one
				employer adopts a plan, each such employer shall furnish to the plan
				administrator the information necessary for the administrator to maintain the
				records, and make the reports, required by paragraph (1). Such administrator
				shall maintain the records, and make the reports, required by paragraph
				(1).
						
				(g)Amendment
			 related to section 509Section 101(i)(8)(B) of ERISA is amended
			 to read as follows:
				
					(B)One-participant
				retirement planFor purposes of subparagraph (A), the term
				one-participant retirement plan means a retirement plan that on
				the first day of the plan year—
						(i)covered only one
				individual (or the individual and the individual's spouse) and the individual
				(or the individual and the individual's spouse) owned 100 percent of the plan
				sponsor (whether or not incorporated), or
						(ii)covered only one
				or more partners (or partners and their spouses) in the plan
				sponsor.
						.
			7.Amendments
			 related to title VI
			(a)Amendments
			 related to section 601
				(1)Amendments to
			 ERISA
					(A)Section
			 408(g)(3)(D)(ii) of ERISA is amended by striking subsection
			 (b)(14)(B)(ii) and inserting subsection
			 (b)(14)(A)(ii).
					(B)Section
			 408(g)(6)(A)(i) of ERISA is amended by striking financial
			 adviser and inserting fiduciary adviser.
					(C)Section
			 408(g)(11)(A) of ERISA is amended—
						(i)by
			 striking the participant each place it appears and inserting
			 a participant, and
						(ii)by
			 striking section 408(b)(4) in clause (ii) and inserting
			 subsection (b)(4).
						(2)Amendments to
			 1986 Code
					(A)Section
			 4975(d)(17) of the 1986 Code, in the matter preceding subparagraph (A), is
			 amended by striking and that permits and inserting that
			 permits.
					(B)Section
			 4975(f)(8) of the 1986 Code is amended—
						(i)in
			 subparagraph (A), by striking subsection (b)(14) and inserting
			 subsection (d)(17),
						(ii)in
			 subparagraph (C)(iv)(II), by striking subsection (b)(14)(B)(ii)
			 and inserting (d)(17)(A)(ii),
						(iii)in subparagraph
			 (F)(i)(I), by striking financial adviser and inserting
			 fiduciary adviser,,
						(iv)in
			 subparagraph (I), by striking section 406 and inserting
			 subsection (c), and
						(v)in
			 subparagraph (J)(i)—
							(I)by striking
			 the participant each place it appears and inserting a
			 participant,
							(II)in the matter
			 preceding subclause (I), by inserting referred to in subsection
			 (e)(3)(B) after investment advice, and
							(III)in subclause
			 (II), by striking section 408(b)(4) and inserting
			 subsection (d)(4).
							(3)Amendment to
			 2006 ActSection 601(b)(4) of the 2006 Act is amended by striking
			 section 4975(c)(3)(B) and inserting section
			 4975(e)(3)(B).
				(b)Amendments
			 related to section 611
				(1)Amendment to
			 ERISASection 408(b)(18)(C) of ERISA is amended by striking
			 or less.
				(2)Amendments to
			 1986 CodeSection 4975(d) of the 1986 Code is amended—
					(A)in the matter
			 preceding subparagraph (A) of paragraph (18)—
						(i)by striking
			 party in interest and inserting disqualified
			 person, and
						(ii)by striking
			 subsection (e)(3)(B) and inserting subsection
			 (e)(3),
						(B)in paragraphs
			 (19), (20), and (21), by striking party in interest each place
			 it appears and inserting disqualified person, and
					(C)by striking
			 or less in paragraph (21)(C).
					(c)Amendments
			 related to section 612Section 4975(f)(11)(B)(i) of the 1986 Code
			 is amended by—
				(1)inserting
			 of the Employee Retirement Income Security Act of 1974 after
			 section 407(d)(1), and
				(2)inserting
			 of such Act after section 407(d)(2).
				(d)Amendments
			 related to section 621Section 404(c)(1) of ERISA is
			 amended—
				(1)by inserting
			 (or any period that would be a blackout period but for the fact that it
			 is a period of 3 consecutive business days or less) after
			 blackout period in subparagraph (A)(ii), and
				(2)by inserting the
			 following new sentence at the end of subparagraph (B): In the case of
			 any period that would be a blackout period but for the fact that it is a period
			 of 3 consecutive business days or less, the preceding sentence shall apply to
			 such period if the person referred to in subparagraph (A)(ii) meets the
			 requirements described in the preceding sentence with respect to such period in
			 the same manner as if it were a blackout period.
				(e)Amendments
			 related to section 624Section 404(c)(5) of ERISA is amended by
			 striking participant each place it appears and inserting
			 participant or beneficiary.
			8.Amendments
			 related to title VII
			(1)Amendments to
			 ERISA
				(A)Section
			 203(f)(1)(B) of ERISA is amended to read as follows:
					
						(B)the requirements
				of section 204(c) or 205(g), or the requirements of subsection (e), with
				respect to accrued benefits derived from employer
				contributions,
						.
				(B)Section 204(b)(5)
			 of ERISA is amended—
					(i)by
			 striking clause in subparagraph (A)(iii) and inserting
			 subparagraph, and
					(ii)by
			 inserting otherwise before allowable in
			 subparagraph (C).
					(C)Subclause (II) of
			 section 204(b)(5)(B)(i) of ERISA is amended to read as follows:
					
						(II)Preservation of capitalAn applicable defined benefit plan shall be
				treated as failing to meet the requirements of paragraph (1)(H) unless the plan
				provides that an interest credit (or equivalent amount) of less than zero shall
				in no event result in the account balance or similar amount being less than the
				aggregate amount of contributions credited to the
				account.
						.
				(2)Amendments to
			 1986 Code
				(A)Section 411(b)(5)
			 of the 1986 Code is amended—
					(i)by
			 striking clause in subparagraph (A)(iii) and inserting
			 subparagraph, and
					(ii)by
			 inserting otherwise before allowable in
			 subparagraph (C).
					(B)Section
			 411(a)(13)(A) of the 1986 Code is amended—
					(i)by
			 striking paragraph (2) in clause (i) and inserting
			 subparagraph (B),
					(ii)by
			 striking clause (ii) and inserting the following new clause:
						
							(ii)the requirements
				of subsection (a)(11) or (c), or the requirements of section 417(e), with
				respect to accrued benefits derived from employer
				contributions,
							,
				and
					(iii)by striking
			 paragraph (3) in the matter following clause (ii) and inserting
			 subparagraph (C).
					(C)Subclause (II) of
			 section 411(b)(5)(B)(i) of the 1986 Code is amended to read as follows:
					
						(II)Preservation
				of capitalAn applicable defined benefit plan shall be treated as
				failing to meet the requirements of paragraph (1)(H) unless the plan provides
				that an interest credit (or equivalent amount) of less than zero shall in no
				event result in the account balance or similar amount being less than the
				aggregate amount of contributions credited to the
				account.
						.
				(3)Amendments to
			 2006 Act
				(A)Section 701(d)(2)
			 of the 2006 Act is amended by striking 204(g) and inserting
			 205(g).
				(B)Section 701(e) of
			 the 2006 Act is amended—
					(i)by
			 inserting on or after period in paragraph
			 (3),
					(ii)in
			 paragraph (4)—
						(I)by inserting
			 the earlier of  after before in the matter
			 preceding subparagraph (A), and
						(II)by striking
			 earlier and inserting later in subparagraph
			 (A),
						(iii)by inserting
			 on or before after each place it appears in
			 paragraph (5), and
					(iv)by
			 adding at the end the following new paragraph:
						
							(6)Special rule
				for vesting requirementsThe requirements of section 203(f)(2) of
				the Employee Retirement Income Security Act of 1974 and section 411(a)(13)(B)
				of the Internal Revenue Code of 1986 (as added by this Act)—
								(A)shall not apply
				to a participant who does not have an hour of service after the effective date
				of such requirements (as otherwise determined under this subsection);
				and
								(B)in the case of a
				plan other than a plan described in paragraph (3) or (4), shall apply to plan
				years ending on or after June 29,
				2005.
								.
					9.Amendments
			 related to title VIII
			(a)Amendments
			 related to section 801
				(1)Section 404(o) of
			 the 1986 Code is amended—
					(A)by striking
			 430(g)(2) in paragraph (2)(A)(ii) and inserting
			 430(g)(3), and
					(B)by striking
			 412(f)(4) in paragraph (4)(B) and inserting
			 412(d)(3).
					(2)Section
			 404(a)(7)(A) of the 1986 Code is amended—
					(A)by striking the
			 next to last sentence, and
					(B)by striking
			 the plan's funding shortfall determined under section 430 in the
			 last sentence and inserting the excess (if any) of the plan's funding
			 target (as defined in section 430(d)(1)) over the value of the plan's assets
			 (as determined under section 430(g)(3)).
					(b)Amendment
			 related to section 803Clause (iii) of section 404(a)(7)(C) of
			 the 1986 Code is amended to read as follows:
				
					(iii)LimitationIn
				the case of employer contributions to 1 or more defined contribution
				plans—
						(I)if such
				contributions do not exceed 6 percent of the compensation otherwise paid or
				accrued during the taxable year to the beneficiaries under such plans, this
				paragraph shall not apply to such contributions or to employer contributions to
				the defined benefit plans to which this paragraph would otherwise apply by
				reason of contributions to the defined contribution plans, and
						(II)if such
				contributions exceed 6 percent of such compensation, this paragraph shall be
				applied by only taking into account such contributions to the extent of such
				excess.
						For purposes
				of this clause, amounts carried over from preceding taxable years under
				subparagraph (B) shall be treated as employer contributions to 1 or more
				defined contributions plans to the extent attributable to employer
				contributions to such plans in such preceding taxable
				years..
			(c)Amendments
			 related to section 824
				(1)Section
			 408A(c)(3)(B) of the 1986 Code, as in effect after the amendments made by
			 section 824(b)(1) of the 2006 Act, is amended—
					(A)by striking the
			 second an before eligible,
					(B)by striking
			 other than a Roth IRA, and
					(C)by adding at the
			 end the following new flush sentence:
						This subparagraph shall not
			 apply to a qualified rollover contribution from a Roth IRA or to a qualified
			 rollover contribution from a designated Roth account which is a rollover
			 contribution described in section 402A(c)(3)(A).
						(2)Section
			 408A(d)(3)(B), as in effect after the amendments made by section 824(b)(2)(B)
			 of the 2006 Act, is amended by striking (other than a Roth IRA)
			 and by inserting at the end the following new sentence: This paragraph
			 shall not apply to a distribution which is a qualified rollover contribution
			 from a Roth IRA or a qualified rollover contribution from a designated Roth
			 account which is a rollover contribution described in section
			 402A(c)(3)(A).
				(d)Amendment to
			 section 827The first sentence of section 72(t)(2)(G)(iv) of the
			 1986 Code is amended by inserting on or before
			 before.
			(e)Amendments
			 related to section 829
				(1)Section
			 402(c)(11) of the 1986 Code is amended—
					(A)by inserting
			 described in paragraph (8)(B)(iii) after eligible
			 retirement plan in subparagraph (A), and
					(B)by striking
			 trust before designated beneficiary in
			 subparagraph (B).
					(2)(A)Section 402(f)(2)(A) of
			 the 1986 Code is amended by adding at the end the following new sentence:
			 Such term shall include any distribution which is treated as an eligible
			 rollover distribution by reason of section 403(a)(4)(B), 403(b)(8)(B), or
			 457(e)(16)(B).
					(B)Clause (i) of section 402(c)(11) of
			 the 1986 Code is amended by striking for purposes of this
			 subsection.
					(C)The amendments made by this paragraph
			 shall apply with respect to plan years beginning after December 31,
			 2008.
					(f)Amendment
			 related to section 832Section 415(f) of the 1986 Code is amended
			 by striking paragraph (2) and by redesignating paragraph (3) as paragraph
			 (2).
			(g)Amendments
			 related to section 833
				(1)Section
			 408A(c)(3)(C) of the 1986 Code, as added by section 833(c) of the 2006 Act, is
			 redesignated as subparagraph (E).
				(2)In the case of
			 taxable years beginning after December 31, 2009, section 408A(c)(3)(E) of the
			 1986 Code (as redesignated by paragraph (1))—
					(A)is redesignated
			 as subparagraph (D), and
					(B)is amended by
			 striking subparagraph (C)(ii) and inserting subparagraph
			 (B)(ii).
					(h)Amendments related to section 841
				(1)Section
			 420(c)(1)(A) of the 1986 Code is amended by adding at the end the following new
			 sentence: In the case of a qualified future transfer or collectively
			 bargained transfer to which subsection (f) applies, any assets so transferred
			 may also be used to pay liabilities described in subsection
			 (f)(2)(C).
				(2)Section 420(f)(2)
			 of the 1986 Code is amended by striking such before the
			 applicable in subparagraph (D)(i)(I).
				(3)Section
			 4980(c)(2)(B) of the 1986 Code is amended by striking or at the
			 end of clause (i), by striking the period at the end of clause (ii) and
			 inserting , or, and by adding at the end the following new
			 clause:
					
						(iii)any transfer
				described in section
				420(f)(2)(B)(ii)(II).
						.
				(i)Amendments
			 related to section 845
				(1)Subsection (l) of
			 section 402 of the 1986 Code is amended—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting maintained by the employer described in paragraph
			 (4)(B) after an eligible retirement plan, and
						(ii)by striking
			 of the employee, his spouse, or dependents (as defined in section
			 152) ,
						(B)in paragraph
			 (4)(D), by—
						(i)inserting
			 (as defined in section 152) after dependents,
			 and
						(ii)striking
			 health insurance plan and inserting health plan,
			 and
						(C)in paragraph
			 (5)(A), by striking health insurance plan and inserting
			 health plan.
					(2)Subparagraph (B) of
			 section 402(l)(3) of the 1986 Code is amended by striking all amounts
			 distributed from all eligible retirement plans were treated as 1 contract for
			 purposes of determining the inclusion of such distribution under section
			 72 and inserting all amounts to the credit of the eligible
			 public safety officer in all eligible retirement plans maintained by the
			 employer described in paragraph (4)(B) were distributed during such taxable
			 year and all such plans were treated as 1 contract for purposes of determining
			 under section 72 the aggregate amount which would have been so
			 includible.
				(j)Amendments
			 related to section 854
				(1)Section
			 3121(b)(5)(E) of the 1986 Code is amended by striking or special trial
			 judge.
				(2)Section
			 210(a)(5)(E) of the Social Security Act is amended by striking or
			 special trial judge.
				(k)Amendments
			 related to section 856Section 856 of the 2006 Act, and the
			 amendments made by such section, are hereby repealed, and the Internal Revenue
			 Code of 1986 shall be applied and administered as if such sections and
			 amendments had not been enacted.
			(l)Amendment
			 related to section 864Section 864(a) of the 2006 Act is amended
			 by striking Reconciliation.
			10.Amendments
			 related to title IX
			(a)Amendment
			 related to section 901Section 401(a)(35)(E)(iv) of the 1986 Code
			 is amended to read as follows:
				
					(iv)One-participant
				retirement planFor purposes of clause (iii), the term
				one-participant retirement plan means a retirement plan that on
				the first day of the plan year—
						(I)covered only one
				individual (or the individual and the individual's spouse) and the individual
				(or the individual and the individual's spouse) owned 100 percent of the plan
				sponsor (whether or not incorporated), or
						(II)covered only one
				or more partners (or partners and their spouses) in the plan
				sponsor.
						.
			(b)Amendments
			 related to section 902
				(1)Section
			 401(k)(13)(D)(i)(I) of the 1986 Code is amended by striking such
			 compensation as exceeds 1 percent but does not and inserting
			 such contributions as exceed 1 percent but do not.
				(2)Sections
			 401(k)(8)(E) and 411(a)(3)(G) of the 1986 Code are each amended—
					(A)by striking
			 an erroneous automatic contribution and inserting a
			 permissible withdrawal, and
					(B)by striking
			 erroneous automatic
			 contribution in the heading and inserting
			 permissible
			 withdrawal.
					(3)Section
			 402(g)(2)(A)(ii) of the 1986 Code is amended by inserting through the
			 end of such taxable year after such amount.
				(4)Section 414(w)(3)
			 of the 1986 Code is amended—
					(A)in subparagraph
			 (B), by inserting and after the comma at the end,
					(B)by striking
			 subparagraph (C), and
					(C)by redesignating
			 subparagraph (D) as subparagraph (C).
					(5)Section 414(w)(5)
			 of the 1986 Code is amended by striking and at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting a comma, and by adding at the end the following:
					
						(D)a simplified
				employee pension the terms of which provide for a salary reduction arrangement
				described in section 408(k)(6), and
						(E)a simple
				retirement account (as defined in section
				408(p)).
						.
				(6)Section 414(w)(6)
			 of the 1986 Code is amended by inserting or for purposes of applying the
			 limitation under section 402(g)(1) before the period at the end.
				(c)Amendments
			 related to section 903
				(1)Amendment of
			 1986 CodeSection 414(x)(1) of the 1986 Code is amended by adding
			 at the end of paragraph (1) the following new sentence: In the case of a
			 termination of the defined benefit plan and the applicable defined contribution
			 plan forming part of an eligible combined plan, the plan administrator shall
			 terminate each such plan separately.
				(2)Amendments of
			 ERISASection 210(e) of ERISA is amended—
					(A)by adding at the
			 end of paragraph (1) the following new sentence: In the case of a
			 termination of the defined benefit plan and the applicable defined contribution
			 plan forming part of an eligible combined plan, the plan administrator shall
			 terminate each such plan separately., and
					(B)by striking
			 paragraph (3) and by redesignating paragraphs (4), (5), and (6) as paragraphs
			 (3), (4), and (5), respectively.
					(d)Amendments
			 related to section 906
				(1)Section
			 906(b)(1)(B)(ii) of the 2006 Act is amended by striking paragraph
			 (1) and inserting paragraph (10).
				(2)Section 4021(b)
			 of ERISA is amended by inserting or at the end of paragraph
			 (12), by striking ; or at the end of paragraph (13) and
			 inserting a period, and by striking paragraph (14).
				11.Amendments
			 related to title X
			(a)Amendments to
			 Railroad Retirement Act
				(1)Section 14(b) of
			 the Railroad Retirement Act of 1974 (45 U.S.C. 231m(b)) is amended by adding at
			 the end the following:
					
						(3)(i)Payments made pursuant
				to paragraph (2) of this subsection shall not require that the employee be
				entitled to an annuity under section 2(a)(1) of this Act: Provided, however,
				That where an employee is not entitled to such an annuity, payments made
				pursuant to paragraph (2) may not begin before the month in which the following
				three conditions are satisfied:
								(A)The employee has completed ten
				years of service in the railroad industry or, five years of service all of
				which accrues after December 31, 1995.
								(B)The spouse or former spouse attains
				age 62.
								(C)The employee attains age 62 (or if
				deceased, would have attained age 62).
								(ii)Payments made pursuant to paragraph
				(2) of this subsection shall terminate upon the death of the spouse or former
				spouse, unless the court document provides for termination at an earlier date.
				Notwithstanding the language in a court order, that portion of payments made
				pursuant to paragraph (2) which represents payments computed pursuant to
				section 3(f)(2) of this Act shall not be paid after the death of the
				employee.
							(iii)If the employee is not entitled to
				an annuity under section 2(a)(1) of this Act, payments made pursuant to
				paragraph (2) of this subsection shall be computed as though the employee were
				entitled to an
				annuity.
							.
				(2)Subsection (d) of
			 section 5 of the Railroad Retirement Act (45 U.S.C. 231d) is repealed.
				(b)Effective
			 dates
				(1)Subsection
			 (a)(1)The amendment made by
			 subsection (a)(1) shall apply with respect to payments due for months after
			 August 2007. If, prior to the effective date of such amendment, payment
			 pursuant to paragraph (2) of section 14(b) of the Railroad Retirement Act of
			 1974 (45 U.S.C. 231m(b)) was terminated because of the employee's death,
			 payment to the former spouse may be reinstated for months after August
			 2007.
				(2)Subsection
			 (a)(2)The amendment made by
			 subsection (a)(2) shall take effect upon the date of the enactment of this
			 Act.
				12.Amendments
			 related to title XI
			(a)Amendment
			 related to section 1104Section 1104(d)(1) of the 2006 Act is
			 amended by striking Act the first place it appears and inserting
			 section.
			(b)Amendments
			 related to section 1105Section 3304(a) of the 1986 Code is
			 amended—
				(1)in paragraph
			 (15)—
					(A)by redesignating
			 clauses (i) and (ii) of subparagraph (A) as subclauses (I) and (II),
					(B)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii),
					(C)by striking the
			 semicolon at the end of clause (ii) (as so redesignated) and inserting ,
			 and,
					(D)by striking
			 (15) and inserting (15)(A) subject to subparagraph
			 (B),, and
					(E)by adding at the
			 end the following:
						
							(B)the amount of
				compensation shall not be reduced on account of any payments of governmental or
				other pensions, retirement or retired pay, annuity, or other similar payments
				which are not includible in the gross income of the individual for the taxable
				year in which it was paid because it was part of a rollover
				distribution;
							,
				and
					(2)by striking the
			 last sentence.
				(c)Amendments
			 related to section 1106Section 3(37)(G) of ERISA is amended
			 by—
				(1)striking
			 paragraph each place it appears in clauses (ii), (iii), and
			 (v)(I) and inserting subparagraph,
				(2)striking
			 subclause (i)(II) in clause (iii) and inserting clause
			 (i)(II),
				(3)striking
			 subparagraph in clause (v)(II) and inserting
			 clause, and
				(4)by striking
			 section 101(b)(4) in clause (v)(III) and inserting
			 section 101(b)(1).
				13.Amendment
			 related to title XIISection
			 408(d)(8)(D) of the 1986 Code is amended by striking all amounts
			 distributed from all individual retirement plans were treated as 1 contract
			 under paragraph (2)(A) for purposes of determining the inclusion of such
			 distribution under section 72 and inserting all amounts in all
			 individual retirement plans of the individual were distributed during such
			 taxable year and all such plans were treated as 1 contract for purposes of
			 determining under section 72 the aggregate amount which would have been so
			 includible.
		14.Other
			 provisions
			(a)Amendments
			 related to sections 102 and 112
				(1)Amendment of
			 ERISAThe last sentence of section 303(g)(3)(B) of ERISA is
			 amended to read as follows: Any such averaging shall be adjusted for
			 contributions, distributions, and expected earnings (as determined by the
			 plan's actuary on the basis of an assumed earnings rate specified by the
			 actuary but not in excess of the third segment rate applicable under subsection
			 (h)(2)(C)(iii)), as specified by the Secretary of the Treasury..
				(2)Amendment of
			 1986 CodeThe last sentence of section 430(g)(3)(B) of the 1986
			 Code is amended to read as follows: Any such averaging shall be adjusted
			 for contributions, distributions, and expected earnings (as determined by the
			 plan's actuary on the basis of an assumed earnings rate specified by the
			 actuary but not in excess of the third segment rate applicable under subsection
			 (h)(2)(C)(iii)), as specified by the Secretary..
				(b)Amendments
			 related to section 1004
				(1)Amendment of
			 ERISAParagraph (2) of
			 section 205(d) of ERISA is amended by adding at the end the following:
					
						(C)Notwithstanding subparagraph (B), the
				applicable percentage is any percentage greater than or equal to
				662/3 percent but not more than 75 percent if—
							(i)the plan is a defined contribution
				plan maintained for its employees by an employer which is either exempt from
				tax under section 501(a) of the Internal Revenue Code of 1986 or aggregated
				under subsection (b), (c), (m), or (o) of section 414 of such Code with an
				organization that is exempt from tax under section 501(a) of such Code,
							(ii)the survivor annuity percentage for
				the plan’s qualified joint and survivor annuity is 50 percent, and
							(iii)each participant may elect (subject
				to the requirements of subsection (a)) an annuity for the life of the
				participant with a survivor annuity for the life of the spouse which is equal
				to 100 percent of the amount of the annuity which is payable during the joint
				lives of the participant and spouse and which is the actuarial equivalent of a
				single annuity for the life of the
				participant.
							.
				(2)Amendment of
			 1986 CodeSubsection (g) of
			 section 417 of the 1986 Code is amended by adding at the end the
			 following:
					
						(3)Alternative
				method of complianceNotwithstanding paragraph (2), the
				applicable percentage is any percentage greater than or equal to
				662/3 percent but not more than 75 percent if—
							(A)the plan is a
				defined contribution plan maintained for its employees by an employer which is
				either exempt from tax under section 501(a) or aggregated under subsection (b),
				(c), (m), or (o) of section 414 with an organization that is exempt from tax
				under section 501(a),
							(B)the survivor
				annuity percentage for the plan’s qualified joint and survivor annuity is 50
				percent, and
							(C)each participant
				may elect (subject to the requirements of subsection (a)) an annuity for the
				life of the participant with a survivor annuity for the life of the spouse
				which is equal to 100 percent of the amount of the annuity which is payable
				during the joint lives of the participant and spouse and which is the actuarial
				equivalent of a single annuity for the life of the
				participant.
							.
				15.Effective
			 dateExcept as otherwise
			 provided in this Act, the amendments made by this Act shall take effect as if
			 included in the provisions of the 2006 Act to which the amendments
			 relate.
		
	
		
			Passed the Senate
			 December 19, 2007.
			
			Secretary.
		
	
	
	
